DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 05/04/2028.
This action is in response to arguments and/or amendments filed on 09/21/2022. In the current amendments claims 1, 10, 19 and 20 have been amended. Claims 1-20 are pending and have been examined. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila et al. (US Pat No. 9805288 B2) in view of Enomoto et al. (US 2015/0146236 A1) and further in view of Ozaki (US 2019/0089371 A1). 
Regarding claim 1 (Currently Amended) 
Kaasila teaches a method of analyzing a storage system using a machine learning system, (abstract “Operations also include receiving survey-based data representing the similarity between the first and second fonts, and, training a machine learning system using the features of the first font, the features of the second font and the survey - based data that represents the similarity between the first and second fonts.”)
the method comprising: 5analyzing data gathered from information associated with operations performed in a storage system, (col 7 lines 9-16 “Illustrated as being stored in a single storage device 216, the font service provider 212 may also use numerous storage techniques and devices to retain collections of fonts and related font information (e.g., for different font styles, languages, etc.). Lists of fonts and fonts identified as being similar and one or more measures of similarities can also be stored (e.g., on the storage device 216) for later retrieval and use. The font service provider 212 may also access font information at separate locations as needed. For example, along with identifying similar fonts for the computer system 202, the server 218 may be used to collect needed information from one or more sources external to the font service provider 212 (e.g., via the Internet 210).”)
wherein the storage system is comprised of a plurality of components; (col 10 lines 13-23 “Various representations of the fonts (e.g., individual glyphs, etc.) may be used for computing the font features. For example, features may be computed from bitmap images of font glyphs, characters, etc. In some arrangements, the features are size invariant such that feature values are substantially equivalent for different font sizes (e.g., features for a 50-point bitmap are equivalent to a 100-point bitmap).”)
…
wherein at least one of the plurality of components is represented in the bitmap image; (col 17 lines 16-21 “For example, graphical representations (e.g., bitmap images) of the fonts may be input and the font learning machine 310 may calculate a feature vector for each of the fonts. From the calculated feature vectors the font learning machine 310 can calculate the distance between the fonts as a measure of similarity.”)
and training the machine learning system using the bitmap image, (see col 8 lines 30-34 “One type of representation may be graphical representations of the fonts (e.g., a few or many characters represented in bitmaps images of the fonts). Numerical representations of the fonts may also be used as input to the trained learning machine” also see col 23 lines 11-25 “Operations may also include training 1206 a machine learning system using the features of the first font, the features of the second font and the survey-based data that represents the similarity between the first and second fonts. For example, a level of similarity may be calculated from the features of the first and second fonts (e.g., a distance value) and then compared to the survey-based similarity (as highlighted by the box 410 in FIG. 4). A neural network or other type of machine learning system may be trained with a cost function such that a level of similarity may be accurately estimated between a font pair not previously introduced (e.g., not used to train the machine learning system) or for a font pair in which one of the fonts was previously used for training the machine learning system.”)
wherein the bitmap image10 is organized to depict the plurality of components of the storage system (col 17 lines 41-46 “Along with retrieving font information e.g., for sorting) from the font distance database 312, the font arranger 314 may also receive font information from other sources. Once sorted and arranged based on the similarities among the fonts, the font arranger 314 may provide other functionality, such as initiating the transmission of information that represents the arranged fonts to one or more computing devices external to the font service provider 212”).
Kaasila does not teach mapping text messages from event logs into a bitmap image, wherein the gathered data comprises the text messages; creating the bitmap image based on the gathered data.
Enomoto teaches mapping text messages from …into a bitmap image, wherein the gathered data comprises the text messages; (para [0025] “When inputting an image creation request, the image processor 107 inputs the digital data of the document from the scanner unit 106. The image processor 107 creates the image attribute information from the digital data. Additionally, the image processor 107 converts the text information of the digital data into bitmap graphics (data in raster format) to create imaged (rasterized) image data of the document.” under its Broadest Reasonable Interpretation(BRI) text message has been interpreted as “text”)
creating the bitmap image based on the gathered data, (para [0025] “The image processor 107 creates the image attribute information from the digital data. Additionally, the image processor 107 converts the text information of the digital data into bitmap graphics (data in raster format) to create imaged (rasterized) image data of the document.”)
Kaasila and Enomoto are analogous art because they are both directed to analyzing data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine analyzing font similarity of Kaasila with mapping text messages into a bitmap image of Enomoto in order to produced rasterized image data of documents and reduce storage capacity for image data as disclosed by Enomoto (para [0003] “In view of this, a measure to save the storage capacity for the image data has been taken. For example, when a page of a blank sheet document is detected, a known image processing apparatus can select any of the following processes to ensure saving the storage capacity for the image data”)
Kaasila in view of Enomoto does not teach …mapping text messages from event logs. 
Ozaki teaches …mapping text messages from event logs (para [0060] “Such log data is obtained by restoring the log data before compression generated by each log generation device 200. The log data stored in log storage unit 430 is subjected to statistical analysis and the like in a data analyzer (not illustrated) of log collection server 400, for example.” Also see para [0130] “As described above, log collection server 400 according to this embodiment has log receiver 410 that receives text logs from log generation device 200, and dictionary generator 440 that generates a compressed dictionary for performing text compression based on the received text log”).
Kaasila, Enomoto and Ozaki are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine analyzing font similarity of Kaasila in view of Enomoto with mapping text message from event log of Ozaki in order to enable “low-load text log transmission in a state where an increase in the processing load of the log generation device” as disclosed by Ozaki (para [0006] “By the way, depending on log generation device, there is a case where it is difficult to have sufficient process capability to perform the lexicographic compression. Therefore, it is desirable to have a technique for enabling low-load text log transmission in a state where an increase in the processing load of the log generation device is suppressed.”). 
Regarding claim 10
Claim 10 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 

Regarding claim 19 (Currently Amended)
Claim 19 recites a computer program product claim which is analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1.
Kaasila further teaches the computer program product comprising: a computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor to: (abstract “A system includes a computing device that includes a memory configured to store instructions. The system also includes a processor to execute the instructions to perform operations that include receiving data representing features of a first font and data representing features of a second font. The first font and the second font are capable of representing one or more glyphs.”).

Claim(s) 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila et al. (US Pat No. 9805288 B2) n view of Enomoto et al. (US 2015/0146236 A1) in view of Ozaki (US 2019/0089371) and further in view of Sirivathanant et al. (“Non-destructive Detecting Micro-Cracks and Crack Patterns in the Memory Device by using Memory Tester's Bitmapping Analysis”, hereinafter: Sirivathanant). 
Regarding claim 2
Kaasila in view of Enomoto with Ozaki teaches the method of claim 1. 
Kaasila in view of Enomoto with Ozaki does not teach the method further comprising: detecting, by the machine learning system, a malfunction attributed to at least one component of the plurality of components depicted in the bitmap image by analyzing the bitmap15 image. 
Sirivathanant teaches …a malfunction attributed to at least one component of the plurality of components depicted in the bitmap image by analyzing the bitmap15 image. (Fig. 6. Procedure to detect micro-crack[corresponds to malfunction attribute] in IC package using the bitmapping test function of the memory tester see pg. 584 “This method has been applied to various cases both to validate with the SAM results, and to validate by decapsulated and inspected the die surface using optical microscopy. It has proven that this non-destructive micro-crack examination method could provide very reliable and effective results.”)
Kaasila, Moloney and Sirivathanant are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the identify verification system using machine learning of Kaasila in view of Moloney with detecting micro-cracks and crack pattern in memory device of Sirivathanant. 
One of ordinary skill in the art would have been motivated to make this modification in order to perform fuzzy logic operations of user data field. Doing so provides the advantage of detecting crack pattern quicker as disclosed by Sirivathanant (abstract “In addition, the destructive analysis could also introduce the excess forces, which possibly induce the artifact micro-crack after the die is exposed by decapsulation or polishing techniques. Hence, the new non-destructive analysis technique for detecting microcracks and crack patterns in the IC memory devices has been proposed. This technique can easily detect the micro-cracks and crack patterns by utilizing the memory tester bitmap feature. The shorter analysis time and higher success rate can be achieved comparing to the other non-destructive techniques.”). 
Regarding claim 11
Claim 11 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 

Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila et al. (US Pat No. 9805288 B2) n view of Enomoto et al. (US 2015/0146236 A1) in view of Ozaki (US 2019/0089371) in view of Sirivathanant et al. (“Non-destructive Detecting Micro-Cracks and Crack Patterns in the Memory Device by using Memory Tester's Bitmapping Analysis”, hereinafter: Sirivathanant) and further in view of Moloney et al. (US Pat No. 10936899 B2).
Regarding claim 3
Kaasila in view of Enomoto with Ozaki and Sirivathanant teaches the method of claim 2. 
Kaasila in view of Enomoto with Ozaki and Sirivathanant does not teach the method further comprising: detecting a change between the bitmap image and a second bitmap image created from a different set of data.
Moloney further teaches the method further comprising: detecting a change between the bitmap image and a second bitmap image created from a different set of data. (Col 8 lines 48-55 “In some examples, images from different datasets have different sizes, so a fixed size bounding box may not provide adequate accuracy. To address this scaling circumstance, scaling factors may be applied in view of the bounding box and associated boundary-bitmap area. An example x-dimension scaling factor (S.sub.X) and an example y-dimension scaling factor (S.sub.Y) are shown as example Equations 3 and 4, respectively.”)
Kaasila, Enomoto, Ozaki and Moloney are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine analyzing font similarity of Kaasila in view of Enomoto with Ozaki and Sirivathanant with image classification using boundary bitmaps of Moloney. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide cloud based management application. Doing so provides the advantage of reducing the cost of managing and maintaining IOT devices as disclosed by Moloney (col 16 lines 16-20 “Clusters of IoT devices may be equipped to communicate with other IoT devices as well as with a cloud network. This may allow the IoT devices to form an ad-hoc network between the devices, allowing them to function as a single device, which may be termed a fog device.”). 
Regarding claim 12
Claim 12 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila et al. (US Pat No. 9805288 B2) n view of Enomoto et al. (US 2015/0146236 A1) in view of Ozaki (US 2019/0089371) in view of Sirivathanant et al. (“Non-destructive Detecting Micro-Cracks and Crack Patterns in the Memory Device by using Memory Tester's Bitmapping Analysis”, hereinafter: Sirivathanant)  and further in view of Oliner et al. (US Pat No. 10375098 B2).
Regarding claim 420  
Kaasila in view of Enomoto with Ozaki and Sirivathanant teaches the method of claim 2. 
Kaasila in view of Enomoto with Ozaki and Sirivathanant does not teach the method further comprising:33 modifying a representation of the at least one component of the plurality of components in a graphical user interface to indicate the detected malfunction.  
Oliner teaches the method further comprising:33 modifying a representation of the at least one component of the plurality of components in a graphical user interface to indicate the detected malfunction. (Col 38 lines 59-67 “Anomaly detection can be initiated, triggered, and/or configured by instructions from client device 1304, which may be user provided via a graphical user interface (GUI). In some embodiments, data processing system 1302 provides the display of the GUI. Such a GUI can be displayed on client device 1304, and can present information relating to initiating, performing, and viewing results of anomaly detection and/or predictive model generation, and/or configuring settings and parameters of any of the forgoing.”)
Kaasila, Enomoto, Ozaki, Sirivathanant and Oliner are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the identify verification system using machine learning of Kaasila in view of Enomoto with Ozaki and Sirivathanant with the anomaly detection based on the relationship of time series of Oliner. 
One of ordinary skill in the art would have been motivated to make this modification in order to perform anomaly detection on multiple time series data. Doing so provides the advantage of determining error of predictive models in anomaly detection system as disclosed by Oliner (abstract “A plurality of predictive models is generated for a first time series from the sequences of time series values. Each predictive model is to generate predicted values associated with the first time series using values of a second time series. For each of the plurality of predictive models, an error is determined between the corresponding predicted values and values associated with the first time series. A predictive model is selected for anomaly detection based on the determined error of the predictive model. Transmission is caused of an indication of an anomaly”). 
Regarding claim 13
Claim 13 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 

Claim(s) 5, 9, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila et al. (US Pat No. 9805288 B2) n view of Enomoto et al. (US 2015/0146236 A1) in view of Ozaki (US 2019/0089371) and further in view of Oliner et al. (US Pat No. 10375098 B2).
 Regarding claim 5
Kaasila in view of Enomoto with Ozaki teaches the method of claim 1. 
Kaasila in view of Enomoto with Ozaki does not teach wherein the information associated with the operations 5 performed in the storage system includes at least one of event logs and statistics gathered from the plurality of components of the storage system upon detection of a malfunction in at least one component of the plurality of components.  
Oliner teaches wherein the information associated with the operations 5 performed in the storage system includes at least one of event logs and statistics gathered from the plurality of components of the storage system upon detection of a malfunction in at least one component of the plurality of components. (Col 8 lines 3-13 “For example, the monitoring component 112 may be configured to monitor data packets transmitted to and/or from one or more host applications 114. Incoming and/or outgoing data packets can be read or examined to identify network data contained within the packets, for example, and other aspects of data packets can be analyzed to determine a number of network performance statistics. Monitoring network traffic may enable information to be gathered particular to the network performance associated with a client application 110 or set of applications.” Examiner notes that the network performance statistics include anomaly corresponds to malfunction) 
Kaasila, Enomoto, Ozaki and Oliner are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the identify verification system using machine learning of Kaasila in view of Enomoto with Ozaki with the anomaly detection based on the relationship of time series of Oliner. 
One of ordinary skill in the art would have been motivated to make this modification in order to perform anomaly detection on multiple time series data. Doing so provides the advantage of determining error of predictive models in anomaly detection system as disclosed by (Oliner abstract “A plurality of predictive models is generated for a first time series from the sequences of time series values. Each predictive model is to generate predicted values associated with the first time series using values of a second time series. For each of the plurality of predictive models, an error is determined between the corresponding predicted values and values associated with the first time series. A predictive model is selected for anomaly detection based on the determined error of the predictive model. Transmission is caused of an indication of an anomaly”). 
Regarding claim 14
Claim 14 recites analogous limitations to dependent claim 5 and therefore is rejected on the same ground as dependent claim 5. 

 Regarding claim 9
Kaasila in view of Enomoto with Ozaki teaches the method of claim 1. 
Kaasila in view of Enomoto with Ozaki does not teach wherein training the machine learning system using the bitmap image comprises: 10training the machine learning system to analyze the bitmap image to detect the difference between occurrence of at least one of malfunctions in the storage system and normal functioning of the storage system.  
Oliner teaches wherein training the machine learning system using the bitmap image comprises: 10training the machine learning system to analyze the …image to detect the difference between occurrence of at least one of malfunctions in the storage system and normal functioning of the storage system. (Examiner notes that Oliner teaches analyzing input data and make a determination whether anomaly exist from the trained predictive model see col 15 lines 19-24 “The events tab illustrated in FIG. 6A displays a timeline graph 605 that graphically illustrates the number of events that occurred in one-hour intervals over the selected time range.” Also see col 42 lines 21-26 “In some cases, the error of each model may correspond to the same prediction period 1442. Also, each model may be trained using the same training intervals over the selected time range period 1440.”)
Kaasila, Enomoto, Ozaki and Oliner are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the identify verification system using machine learning of Kaasila in view of Enomoto with Ozaki with the anomaly detection based on the relationship of time series of Oliner. 
One of ordinary skill in the art would have been motivated to make this modification in order to perform anomaly detection on multiple time series data. Doing so provides the advantage of determining error of predictive models in anomaly detection system as disclosed by (Oliner abstract “A plurality of predictive models is generated for a first time series from the sequences of time series values. Each predictive model is to generate predicted values associated with the first time series using values of a second time series. For each of the plurality of predictive models, an error is determined between the corresponding predicted values and values associated with the first time series. A predictive model is selected for anomaly detection based on the determined error of the predictive model. Transmission is caused of an indication of an anomaly”). 
Regarding claim 18
Claim 18 recites analogous limitations to dependent claim 9 and therefore is rejected on the same ground as dependent claim 9. 

 Regarding claim Docket Number: 110509.0120 (Currently Amended)
Kaasila teaches a method of analyzing a storage system using a machine learning system, (abstract “Operations also include receiving survey-based data representing the similarity between the first and second fonts, and, training a machine learning system using the features of the first font, the features of the second font and the survey - based data that represents the similarity between the first and second fonts.”)
the method comprising: analyzing data gathered from information associated with operations performed in a storage system, (col 7 lines 9-16 “Illustrated as being stored in a single storage device 216, the font service provider 212 may also use numerous storage techniques and devices to retain collections of fonts and related font information (e.g., for different font styles, languages, etc.). Lists of fonts and fonts identified as being similar and one or more measures of similarities can also be stored (e.g., on the storage device 216) for later retrieval and use. The font service provider 212 may also access font information at separate locations as needed. For example, along with identifying similar fonts for the computer system 202, the server 218 may be used to collect needed information from one or more sources external to the font service provider 212 (e.g., via the Internet 210).”)
wherein the storage system is comprised of a plurality of components, (col 10 lines 13-23 “Various representations of the fonts (e.g., individual glyphs, etc.) may be used for computing the font features. For example, features may be computed from bitmap images of font glyphs, characters, etc. In some arrangements, the features are size invariant such that feature values are substantially equivalent for different font sizes (e.g., features for a 50-point bitmap are equivalent to a 100-point bitmap).”)
wherein the data is gathered from a cloud based management application; (Under its broadest reasonable interpretation the Examiner has interpreted server 218 as cloud based management application see col 7 lines 12-18 “The font service provider 212 may also access font information at separate locations as needed. For example, along with identifying similar fonts for the computer system 202, the server 218[corresponds to cloud based application] may be used to collect needed information from one or more sources external to the font service provider 212 (e.g., via the Internet 210).”)
…
wherein at least one of the plurality of components is represented in the bitmap image; (col 17 lines 16-21 “For example, graphical representations (e.g., bitmap images) of the fonts may be input and the font learning machine 310 may calculate a feature vector for each of the fonts. From the calculated feature vectors the font learning machine 310 can calculate the distance between the fonts as a measure of similarity.”)
and training the machine learning system to analyze, (see col 8 lines 30-34 “One type of representation may be graphical representations of the fonts (e.g., a few or many characters represented in bitmaps images of the fonts). Numerical representations of the fonts may also be used as input to the trained learning machine” also see col 23 lines 11-25 “Operations may also include training 1206 a machine learning system using the features of the first font, the features of the second font and the survey-based data that represents the similarity between the first and second fonts. For example, a level of similarity may be calculated from the features of the first and second fonts (e.g., a distance value) and then compared to the survey-based similarity (as highlighted by the box 410 in FIG. 4). A neural network or other type of machine learning system may be trained with a cost function such that a level of similarity may be accurately estimated between a font pair not previously introduced (e.g., not used to train the machine learning system) or for a font pair in which one of the fonts was previously used for training the machine learning system.”)
 in a cloud based environment, (server 218[corresponds to cloud based environment] has Font machine learning machine 310 which performs the training aspect of the machine learning model as evidence by FIG. 3)
Kaasila does not teach 
Kaasila does not teach mapping text messages from event logs into a bitmap image, wherein the gathered data comprises the text messages; creating the bitmap image based on the gathered data;
…
the bitmap image to detect the difference between occurrence of at least one of malfunctions in the 5 storage system and normal functioning of the storage system.
Enomoto teaches mapping text messages from …into a bitmap image, wherein the gathered data comprises the text messages; (para [0025] “When inputting an image creation request, the image processor 107 inputs the digital data of the document from the scanner unit 106. The image processor 107 creates the image attribute information from the digital data. Additionally, the image processor 107 converts the text information of the digital data into bitmap graphics (data in raster format) to create imaged (rasterized) image data of the document.” under its Broadest Reasonable Interpretation(BRI) text message has been interpreted as “text”)
creating the bitmap image based on the gathered data, (para [0025] “The image processor 107 creates the image attribute information from the digital data. Additionally, the image processor 107 converts the text information of the digital data into bitmap graphics (data in raster format) to create imaged (rasterized) image data of the document.”)
Kaasila and Enomoto are analogous art because they are both directed to analyzing data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine analyzing font similarity of Kaasila with mapping text messages into a bitmap image of Enomoto in order to produced rasterized image data of documents and reduce storage capacity for image data as disclosed by Enomoto (para [0003] “In view of this, a measure to save the storage capacity for the image data has been taken. For example, when a page of a blank sheet document is detected, a known image processing apparatus can select any of the following processes to ensure saving the storage capacity for the image data”)
Kaasila in view of Enomoto does not teach …mapping text messages from event logs. 
Ozaki teaches …mapping text messages from event logs (para [0060] “Such log data is obtained by restoring the log data before compression generated by each log generation device 200. The log data stored in log storage unit 430 is subjected to statistical analysis and the like in a data analyzer (not illustrated) of log collection server 400, for example.” Also see para [0130] “As described above, log collection server 400 according to this embodiment has log receiver 410 that receives text logs from log generation device 200, and dictionary generator 440 that generates a compressed dictionary for performing text compression based on the received text log”).
Kaasila, Enomoto and Ozaki are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine analyzing font similarity of Kaasila in view of Enomoto with mapping text message from event log of Ozaki in order to enable “low-load text log transmission in a state where an increase in the processing load of the log generation device” as disclosed by Ozaki (para [0006] “By the way, depending on log generation device, there is a case where it is difficult to have sufficient process capability to perform the lexicographic compression. Therefore, it is desirable to have a technique for enabling low-load text log transmission in a state where an increase in the processing load of the log generation device is suppressed.”). 
Kaasila in view of Enomoto with Ozaki does not teach the bitmap image to detect the difference between occurrence of at least one of malfunctions in the 5 storage system and normal functioning of the storage system. 
Oliner teaches the image to detect the difference between occurrence of at least one of malfunctions in the 5 storage system and normal functioning of the storage system (Examiner notes that Oliner teaches analyzing input data and make a determination whether anomaly exist from the trained predictive model see col 15 lines 19-24 “The events tab illustrated in FIG. 6A displays a timeline graph 605 that graphically illustrates the number of events that occurred in one-hour intervals over the selected time range.” Also see col 42 lines 21-26 “In some cases, the error of each model may correspond to the same prediction period 1442. Also, each model may be trained using the same training intervals over the selected time range period 1440.”).
Kaasila, Moloney and Oliner are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the identify verification system using machine learning of Kaasila in view of Moloney with the anomaly detection based on the relationship of time series of Oliner. 
One of ordinary skill in the art would have been motivated to make this modification in order to perform anomaly detection on multiple time series data. Doing so provides the advantage of determining error of predictive models in anomaly detection system as disclosed by (Oliner abstract “A plurality of predictive models is generated for a first time series from the sequences of time series values. Each predictive model is to generate predicted values associated with the first time series using values of a second time series. For each of the plurality of predictive models, an error is determined between the corresponding predicted values and values associated with the first time series. A predictive model is selected for anomaly detection based on the determined error of the predictive model. Transmission is caused of an indication of an anomaly”). 


Claim(s) 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila et al. (US Pat No. 9805288 B2) in view of Enomoto et al. (US 2015/0146236 A1) in view of Ozaki (US 2019/0089371) and further in view Moloney et al. (US Pat No. 10936899 B2). 
Regarding claim 6
Kaasila in view of Enomoto with Ozaki teaches the method of claim 1. 
Kaasila in view of Enomoto with Ozaki does not teach wherein the data gathered from information associated with operations performed in the storage system is gathered by using a cloud based management application.
Moloney further teaches wherein the data gathered from information associated with operations performed in the storage system is gathered by using a cloud based management application (col 14 lines 49-52 “IoT devices may include IoT gateways, used to couple IoT devices to other IoT devices and to cloud applications, for data storage process control, and the like.” and also see col 16-17 lines 66-67 and 1-4 “The fog provided from these IoT devices may be presented to devices in the cloud, such as a server, as a single device located at the edge of the cloud, e.g., a fog device. In this example, the alerts coming from the fog device may be sent without being identified as coming from a specific IoT device within the fog.”).
Kaasila, Enomoto, Ozaki and Moloney are analogous art because they are both directed to Machine Learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine analyzing font similarity of Kaasila in view of Enomoto with Ozaki with image classification using boundary bitmaps of Moloney. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide cloud based management application. Doing so provides the advantage of reducing the cost of managing and maintaining IOT devices as disclosed by Moloney (col 16 lines 16-20 “Clusters of IoT devices may be equipped to communicate with other IoT devices as well as with a cloud network. This may allow the IoT devices to form an ad-hoc network between the devices, allowing them to function as a single device, which may be termed a fog device.”). 
Regarding claim 15
Claim 15 recites analogous limitations to dependent claim 6 and therefore is rejected on the same ground as dependent claim 6. 

 Regarding claim 7
Kaasila in view of Enomoto with Ozaki teaches the method of claim 1. 
Kaasila in view of Enomoto with Ozaki does not teach wherein creating the bitmap image based on the gathered data further comprises: 15depicting each component of the plurality of components as a bitmap object in the bitmap image
Moloney further teaches wherein creating the bitmap image based on the gathered data further comprises: 15depicting each component of the plurality of components as a bitmap object in the bitmap image, (col 4 lines 29-41 “The example cell descriptor normalizer 128 aggregates normalized block descriptors 212 for the example HoG detection window 202 to generate a complete HoG descriptor 214 (e.g., a combined feature vector) and, for the example 64 by 128 pixel window, includes 105 normalized blocks of histogram data. In particular, because the analysis of the block of cells occurs in a size of 2×2 blocks (overlapping), this repeats seven (7) times across the HoG detection window 202 and fifteen (15) times down the HoG detection window 202 (7×15=105). The example classification interface 130 feeds and/or otherwise provides the example complete HoG descriptor 214 to SVM resources 132 to perform classification.”)
wherein each bitmap object has a different shape and is associated with a different sized pixel based on an importance associated with the each component in the storage system (col 5 lines 25-32 “FIG. 3, an average of the INRIA® pedestrian detection image dataset is used to generate an example foreground silhouette 302. The example silhouette window 300 has a size of 48 by 96 pixels that are divided by the example boundary identifier 108 into 4 by 4 cells for a total of 288 cells (48/4 by 96/4=12 by 24=288 4 by 4 cells). Of the 288 cells in the illustrated example of FIG. 3, the example silhouette engine 110 identifies that 92 cells are included in the foreground silhouette 302, which represents 32% of the full area of the image.”).
Kaasila, Enomoto, Ozaki and Moloney are analogous art because they are both directed to Machine Learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine analyzing font similarity of Kaasila in view of Enomoto with Ozaki with image classification using boundary bitmaps of Moloney. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide cloud based management application. Doing so provides the advantage of reducing the cost of managing and maintaining IOT devices as disclosed by Moloney (col 16 lines 16-20 “Clusters of IoT devices may be equipped to communicate with other IoT devices as well as with a cloud network. This may allow the IoT devices to form an ad-hoc network between the devices, allowing them to function as a single device, which may be termed a fog device.”). 
Regarding claim 16
Claim 16 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 

 Regarding claim 8
Kaasila in view of Enomoto with Ozaki teaches the method of claim 1. 
Moloney further teaches wherein training the machine learning system using the bitmap 20 image comprises:34 Docket Number: 110509.01 Applicants: Sorin Faibish, et al.EMC CONFIDENTIALtraining the machine learning system to detect at least one of: i) an object shape; ii) an object edge; iii) a plurality of pixels;5 (Examiner notes that plurality of images contain pixels and images are used to trained machine learning model in Moloney see col 5 lines 9-14 “To establish and / or otherwise create the bitmap , the example boundary identifier 108 and/or the example silhouette engine 110 first identifies a silhouette generated from training images applied to the image to be classified (a portion of the candidate image having a same” size as the HoG detection window 202).)
iv) a color associated with at least one pixel in the bitmap image; 
and v) at least one interaction between the plurality of components in the storage system.  
Kaasila, Enomoto, Ozaki and Moloney are analogous art because they are both directed to Machine Learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine analyzing font similarity of Kaasila in view of Enomoto with Ozaki with image classification using boundary bitmaps of Moloney. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide cloud based management application. Doing so provides the advantage of reducing the cost of managing and maintaining IOT devices as disclosed by Moloney (col 16 lines 16-20 “Clusters of IoT devices may be equipped to communicate with other IoT devices as well as with a cloud network. This may allow the IoT devices to form an ad-hoc network between the devices, allowing them to function as a single device, which may be termed a fog device.”). 
Regarding claim 17
Claim 17 recites analogous limitations to dependent claim 8 and therefore is rejected on the same ground as dependent claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126